CRITZ, Judge.
This is a motion to retax costs filed in this cause by Louisa Lee et al., defendants in error.
.The original opinion in this case is published in 58 S.W.(2d) 77. We refer to that opinion for a full statement of the issues and history of this case. From the opinion it will appear that the John E. Quarles Company obtained a judgment against Louisa Lee et al., defendants in error here, in the district court of Tarrant county, Tex. Louisa Lee et al. appealed to the Court of Civil Appeals, which court reversed the judgment of the trial court and dismissed the ease. The Quarles Company prosecuted writ of error to this court, and, on' final hearing here, the judgments of both lower courts were reversed and the cause1 remanded to the district court.
Under the above statement it appears that Lee et al. prevailed in the Court of Civil Appeals to the extent 'of having the judgment) of the trial court against them reversed, and the entire cause dismissed. The judgment of the Supreme Court in effect sustained the judgment of the Court of Civil Appeals in so far as it reversed the judgment of the trial court, but reversed it in so far as it dismissed the cause.
Under the above statement of the record, we think the John E. Quarles Company should pay all costs in the Court of Civil Appeals, and that Lee et al., should pay all costs in the Supreme Court. Of course, the cost of the transcript in the Court of Civil Appeals should be included in the costs of that court.
We recommend that the costs be retaxed as above, indicated.